In a proceeding pursuant to CPLR article 78, inter alia, to review two determinations of the respondent Commissioner of the Police Department of the City of New York, the first of which denied petitioner Ida Sperman’s application for a "premises” pistol license and the second of which denied petitioner Jacob Sperman’s application to renew his "carry” pistol license, petitioners appeal from an order and judgment (one paper) of the Supreme Court, Kings County, dated August 31, 1977, which, inter alia, granted the respondent’s motion to dismiss the petition. Order and judgment affirmed, without costs or disbursements. The proceeding not having been commenced within four months after the determinations to be reviewed became final and binding, it was barred by the Statute of Limitations (see CPLR 217). We note that the petitioners’ demand for the resolution of the grave problems so ably presented in the pro se brief, petition and supporting affidavits should be addressed to the Legislature. Titone; J. P., Suozzi, Margett and O’Connor, JJ., concur.